DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
The amendment filed 10/21/2021 is acknowledged. Claims 1 and 14 are amended. Claim 9 is canceled. Claims 23-24 are newly added. Currently claims 1-8 and 10-24 are pending in the Application with claims 14-22 being withdrawn from consideration.
Previous prior art rejections are maintained since the above amendment is insufficient to overcome the rejection and Applicant’s arguments are not persuasive.
Claims 1-8, 10-13 and 23-24 are rejected. See the rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 11-13 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2013/0328018).
Regarding claim 1, Chen et al. discloses an organic photovoltaic device (100, fig. 1, [0001]) comprising an active layer comprising an organic photoactive component (e.g. the component between two electrodes, 103-106, fig. 1, [0055]) having a water contact angle of greater than about 70° (see the water contact angle of the hole transport layer material PEDOT:PSS/PFAS of 118.29 in table 1, or 104 of sample C in Fig. 9). Chen et al. also o (see [0135] of evidentiary reference to Crispin et al., US 2013/0270533). Chen et al. shows the organic photoactive component has a strongest peak absorbance of greater than or equal to about 675 nm (see figs. 6-7). It is noted that efficiency in solar cell is directly proportional to the absorbance. 
Regarding claim 2, Chen et al. discloses an organic photovoltaic device as in claim 1 above, wherein PEDOT:PSS and P3HT are polymer, which are neutral organic molecules.
Regarding claim 8, Chen et al. discloses an organic photovoltaic device as in claim 1 above, wherein the organic photoactive component has a water contact angle of greater than or equal to about 90° (see claim 1 above).
Regarding claim 11, Chen et al. discloses an organic photovoltaic device as in claim 1 above, wherein Chen et al. discloses the organic solar cell is P3HT:PCBM (see [0069] and example 3), which has a lifetime T80 of greater than 340 hours (see fig. 3 of evidentiary reference to Hauch et al., “Flexible organic P3HT:PCBM bulk-heterojunction modules with more than 1 year outdoor lifetime”).
Regarding claim 12, Chen et al. discloses an organic photovoltaic device according to Claim 1, wherein Chen et al. discloses the active layer (103-106) further comprises a fullerene electron acceptor (see C60, C61 and PCBM described in [0062], [0069] and example 3).
Regarding claims 13 and 23, Chen et al. discloses an organic photovoltaic device according to Claim 1, wherein Chen et al. discloses the active layer (103-106) further comprises a non-fullerene electron acceptor or a small molecule (see BCP, Alq3 described [0030], [0063]).
Claim(s) 1-2, 7-9, 12-13 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verreet et al. (“Structural templating of chloro-aluminum phthalocyanine layers for planar and bulk heterojunction organic solar cells”).
Regarding claims 1 and 8, Verreet et al. discloses an organic photovoltaic device comprising an active layer comprising an organic photoactive component of ClAlPc or ClAlPc/ClAlPc:C60 (see table 2). The organic photoactive component (e.g. ClAlPc or ClAlPc:C60) has a contact angle of about 70o (see Fig. 11 of Applicant’s disclosure). The organic photoactive component (e.g. ClAlPc or ClAlPc/ClAlPc:C60) has a strongest peak absorbance of greater than or equal 675nm (see fig. 2 of Verreet et al., or fig. 2B-2C of Applicant’s disclosure).
Regarding claim 2, Verreet et al. discloses an organic photovoltaic device as in claim 1 above, wherein Verreet et al. discloses the organic photoactive component (e.g. ClAlPc or ClAlPc/ClAlPc:C60) is a neutral organic molecule.
Regarding claim 7, Verreet et al. discloses an organic photovoltaic device as in claim 1 above, wherein the organic photoactive component (e.g. ClAlPc - choloroaluminum phthalocyanine, or ClAlPc/ClAlPc:C60) comprises a cyanine.
Regarding claim 9, Verreet et al. discloses an organic photovoltaic device as in claim 1 above, wherein Regarding claim 12, Verreet et al. discloses an organic photovoltaic as in claim 1 above, wherein Verreet et al. discloses the active layer further comprises a fullerene electron acceptor and/or a complementary layer that comprises a fullerene electron acceptor (see table 2). 
Regarding claim 13, Verreet et al. discloses an organic photovoltaic as in claim 1 above, wherein Verreet et al. discloses the active layer further comprises a non-fullerene electron 
Regarding claim 23, Verreet et al. discloses an organic photovoltaic device as in claim 1 above, wherein ClAlPc or ClAlPc:C60 are small molecules. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over modified Chen et al. (US 2013/0328018) or Verreet et al. (“Structural templating of chloro-aluminum phthalocyanine layers for planar and bulk heterojunction organic solar cells”) as applied to claim 1 above, in view of Maeda et al. (US 2011/0224334).
Regarding claims 3-7 and 24, Chen et al. or Verreet et al. discloses an organic photovoltaic device as in claim 1 above, wherein both Chen et al. and Verreet et al. teach using cyanine compound material for the light absorbing layer (or photoactive component, see [0028], [0062] of Chen et al., and ClAlPc in table 2 of Verreet et al.) 
Chen et al. or Verreet et al. does not explicitly teach using an organic cyanine salt comprising an ion and a counterion of fluorinated phenyl borate (claim 4) such as tetrakis(pentafluorophenyl)borate  (claim 5); nor do they teach the characteristics/properties of the organic photovoltaic device has a lifetime T80 of greater than or equal to about 340 hours (claim 5) and  the organic salt comprises an absolute highest occupied molecular orbital energy of greater than 5.2eV (claim 6) or less than or equal to about 5.6eV.
Maeda et al. discloses a light absorbing material containing cyanine compound of an organic cyanine salt (see formula (I)) for use in solar cell and organic semiconductor device ([0112]), wherein the organic cyanine salt comprising an ion (e.g. the cyanine) and a counterion (Anq-) is fluorinated phenyl borate such as tetrakis(pentafluorophenyl) borate  ([0037]). Maeda et al. teaches such light absorbing material is useful ([0001] and [0137]) and has excellent and superior light/heat resistant ([0015-0016]], [0044]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used the light absorbing material containing cyanine of an organic cyanine salt taught by Maeda et al. in place of the cyanine compound of Chen et al. or Verreet et al., because Maeda et 80 of greater than or equal to about 340 hours and  the organic salt comprises an absolute highest occupied molecular orbital energy of greater than 5.2eV or less than or equal to about 5.6eV as claimed.  See MPEP 2112.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0328018) or Verreet et al. (“Structural templating of chloro-aluminum phthalocyanine layers for planar and bulk heterojunction organic solar cells”) as applied to claim 1 above, and in view of Ghosh et al. (US Patent 4,127,738).
Regarding claim 10, Chen et al. or Verreet et al. discloses an organic photovoltaic device as in claim 1 above.
Chen et al. or Verreet et al. do not explicitly disclose the organic photovoltaic device is sealed within a glass or plastic encapsulation.
Ghosh et al. teaches it is desirable to hermetically seal all exposed surfaces of the photovoltaic device with a layer of transparent material such as glass and Mylar (or plastic) thereby excluding air and moisture from the device and thus avoiding possible degradation of the organic compound (see col. 8 lines 12-18).
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to have hermetically sealed the photovoltaic device of Chen et al. or Verreet et al. .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Verreet et al. (“Structural templating of chloro-aluminum phthalocyanine layers for planar and bulk heterojunction organic solar cells”), in view of Maeda et al. (US 2011/0224334).
Regarding claim 11, Verreet et al. discloses an organic photovoltaic device as in claim 1 above, wherein Verreet et al. teaches using cyanine compound material for the light absorbing layer (or photoactive component, see ClAlPc in table 2 of Verreet et al.) 
Verreet et al. does not explicitly teach using an organic cyanine salt comprising an ion and a counterion of fluorinated phenyl borate (claim 4) such as tetrakis(pentafluorophenyl)borate  such that the organic photovoltaic device has a lifetime T80 of greater than or equal to about 340 hours.
Maeda et al. discloses a light absorbing material containing cyanine compound of an organic cyanine salt (see formula (I)) for use in solar cell and organic semiconductor device ([0112]), wherein the organic cyanine salt comprising an ion (e.g. the cyanine) and a counterion (Anq-) is fluorinated phenyl borate such as tetrakis(pentafluorophenyl) borate  ([0037]). Maeda et al. teaches such light absorbing material is useful ([0001] and [0137]) and has excellent and superior light/heat resistant ([0015-0016]], [0044]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used the light absorbing material containing cyanine of an organic cyanine salt taught by Maeda et al. in place of the cyanine compound of Verreet et al., because Maeda et al. teaches such organic cyanine salt is useful and has excellent and superior light/heat resistant. Modified  Verreet et al. teaches the same photoactive component (e.g. organic cyanine salt) as claimed and 80 of greater than or equal to about 340 hours claimed.  See MPEP 2112.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Rejection under Chen (US 2013/0328018):
Applicant argues that fig. 6 of Chen depicts EQE (external quantum efficiency) spectra of OSC (organic solar cell) with various concentration PFAS (PEDOT:PSS/PFAS or PEDOT:PSS doped with PFAS), and fig. 7 of Chen depicts IPCE (incident photon to current conversion efficiency) spectra of OSC (organic solar cell). Therefore, Applicant concludes that these figures are not absorption spectra, do not directly inform about absorption spectra, and do not necessary share peaks with absorption spectra.
The examiner replies that solar cell is a device that absorb light (or photon) and convert the absorbed light (or photon) to electricity. EQE is an external quantum efficiency which is a ratio of charged collected by the solar cell, e.g. absorption, to the incident photon. As such, a strongest peak EQE is also considered to be a strongest peak absorbance, because the absorbance is directly related to the efficiency of a solar cell, a device that absorbs light and converts the absorbed light to electricity, as explained above. Similarly to fig. 7, a strongest peak of IPCE (or an efficiency of the solar cell) is considered to be a strongest peak absorbance. 

Applicant argues that fig. 9 of Chen shows a moisture degraded PEDOT:PSS. Therefore Applicant concludes that fig. 9 is unrelated to an active layer or an organic photoactive component. 
The examiner replies that Applicant explicitly discloses and defines the active layer (16) comprising an organic photoactive component is everything between two electrodes (14 and 18, see fig. 1A), and as explained in the office action that layers 103-106 between two electrodes (e.g. cathode 102 and anode 107) correspond to Applicant’s claimed active layer comprising an organic photoactive component. Chen discloses PEDOT:PSS is a hole transporting material ([0024], also see [0009-0011]), or a part of the active layer comprising an organic photoactive component (or layers 103-106). In table 1, Chen shows the water (or H2O) contact angle of 118.29o and Chen explicitly states “FIG. 9 shows water contact angle measurement of samples A-D of Example 3 of the present invention” ([0050]). In FIG. 9, Chen shows a measured contact angle of 104o, and Chen describes a P3HT:PCBM based organic solar cell having a hole transporting layer of PEDOT:PSS in Example 3. Therefore, Chen explicitly discloses FIG. 9 is related to an active layer comprising an organic photoactive component (or layers 103-106 depicted in Fig. 1) as claimed and disclosed.
Rejection under Verreet (“Structural templating of chloro-aluminum phthalocyanine layers for planar and bulk heterojunction organic solar cells”).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726